Citation Nr: 0826860	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  98-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for residuals of a fracture of the left tibia and fibula.

2.  Entitlement to a disability rating higher than 20 percent 
for residuals of a fracture of the left femur and 
intertrochanteric hip, postoperative.

3.  Entitlement to a disability rating higher than 20 percent 
for degenerative disc disease of the lumbosacral spine.

4.  Entitlement to a compensable rating for residuals of a 
right trapezium fracture.

5.  Entitlement to a compensable rating for traumatic 
arthritis of the left wrist.

6.  Entitlement to service connection for a disability 
manifested by chest pain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
December 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from various rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
adjudicated the issues on appeal.  

The Board remanded this case in December 2006 for additional 
development and consideration.  Regrettably, however, the 
claims must again be remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran claims he has a disability manifested by chest 
pain as a result of his military service.  Before the Board 
may adjudicate this claim, however, additional action by the 
RO is necessary.

The record shows that the veteran has chronic obstructive 
pulmonary disease (COPD) and chest pain secondary to long-
term tobacco use.  The record also suggests that the veteran 
smoked while on active duty, and may have started smoking at 
that time (e.g., according to a June 1995 service medical 
record, the veteran was trying to decrease the number of 
cigarettes he smoked).  
The Board notes that legislation was enacted prohibiting 
service connection for a death or disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a claimant during the 
claimant's military service.  38 C.F.R. § 1103 (West 2002); 
see also Internal Revenue Service Restructuring and Reform 
Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 
(1998).  However, the new section 1102 applies only to claims 
filed after June 9, 1998, and does not affect claimants who 
filed claims on or before June 9, 1998, such as the claim 
filed in 1997 by the veteran in this case.

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary of Health found 
that nicotine dependence may be considered a disability for 
VA compensation purposes.  Therefore, pursuant to the above 
opinions, to establish a claim for service connection for a 
given disability due directly to in-service tobacco use or 
secondarily to nicotine dependence, the record must include 
competent medical evidence indicating that the disability 
resulted from in-service tobacco use, or that nicotine 
dependence was acquired during service and the nicotine 
dependence caused the claimed disability.  For the RO to 
address these issues, however, a remand is required so that a 
medical opinion can be obtained to determine whether the 
veteran became nicotine dependent while on active duty.

A remand is also required for the veteran's increased rating 
claims in order to obtain outstanding Social Security 
Administration (SSA) records.  At his May 2007 VA 
compensation examination the veteran indicated on several 
occasions that he was in receipt of SSA disability benefits 
for the past 30 months.  The medical and other records that 
formed the basis of this decision, however, are not on file 
and must be obtained before deciding the veteran's increased 
rating claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's SSA 
records, including all medical records 
which formed the basis of any decision 
rendered.  Efforts to obtain these records 
should also be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The veteran should be offered the 
opportunity to identify and submit 
evidence to establish that he began 
smoking in service, whether he smoked 
continuously after service, and whether he 
became nicotine dependent in service.

3.  The claims file and all clinical 
records obtained pursuant to this remand 
should be reviewed by an appropriate VA 
physician.  If the physician believes that 
the veteran should be examined to answer 
the questions outline below, an 
examination should be scheduled as soon as 
practicable.  The examiner should be 
requested to provide an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any claimed disability 
manifested by chest pain, namely COPD, is 
etiologically related to the veteran's 
chronic cigarette smoking.

If so, the examiner should offer an 
opinion, based on a careful review of the 
record, as to whether it is at least as 
likely as not that the veteran became 
nicotine dependent during his active 
service from August 1980 to December 1996.  
(With reference to the criteria for the 
determination whether an individual is 
nicotine dependent, the examiner's 
attention is called to the criteria for a 
diagnosis of substance dependence in The 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition).

If the answer is yes, the examiner should 
opine whether smoking after service 
continued uninterrupted so that the 
disease was proximately due to nicotine 
dependence acquired in service.  If the 
examiner finds that the veteran did not 
become nicotine dependent during active 
service, then the examiner should offer an 
opinion as to whether it is as least as 
likely as not that tobacco use during the 
veteran's active service from August 1980 
to December 1996, as opposed to tobacco 
use before or after service, caused the 
claimed disability manifested by chest 
pain.

4.  Then readjudicate the veteran's claims 
in light of the additional evidence since 
the most recent supplemental statement of 
the case (SSOC).  If these claims are not 
granted to his satisfaction, send the 
veteran an SSOC and give him time to 
respond to it before returning this case 
to the Board for further appellate 
consideration of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


